



Exhibit 10.1


    


AMENDMENT NO. 1 TO THE
EMPLOYEE EXCESS BENEFITS AGREEMENT


WHEREAS, Richard G. Kyle (the “Employee”) and THE TIMKEN COMPANY (“Timken”)
entered into the Employee Excess Benefits Agreement (the “Agreement”), dated
January 1, 2011; and


WHEREAS, in accordance with Section 11 of the Agreement, the Employee and Timken
desire to amend the Agreement in certain respects, effective as of October 1,
2018, as set forth herein.


NOW, THEREFORE, the Employee and Timken covenant and agree, effective as of
October 1, 2018, as follows:


Section 1(a) of the Agreement is hereby amended by inserting the following new
sentence at the end of the last paragraph of Section 1(a):


“For the avoidance of doubt, because benefit accruals under the Retirement Plans
will cease as of December 31, 2022, neither the Employee nor his Spouse will
accrue any benefits under Section 1(a) or 1(b) of this Agreement after such
date.”
Section 1(c)(iii) of the Agreement is hereby amended in its entirety to read as
follows:


“(iii) the monthly annuity value of the account balance the Employee would have
accumulated under the Savings and Investment Pension (SIP) Plan and any other
qualified defined contribution plans sponsored by Timken and the Post-Tax
Savings Plan (the “Savings Plans”) as of the earlier of (I) the date that Excess
Benefits are to commence under this Section 1(c) and (II) December 31, 2022, but
excluding amounts contributed by the Employee as of such date, such account
balance being determined in the manner set forth in the next to last paragraph
of this Section 1(c).”
Section 1(c) of the Agreement is hereby amended by deleting the second sentence
of the fourth paragraph of Section 1(c) and replacing it with the following new
sentence:


“For purposes of Section 1(c)(iii), interest will be credited to such account at
a rate of eight percent (8%) per annum beginning at the end of the year to which
the contributions are attributable through the date that Excess Benefits are to
commence under this Section 1(c) (excluding, for the avoidance of doubt, any
period of delay in the actual commencement date pursuant to paragraph
5(a)(iv)(B) of the Amended and Restated Supplemental Pension Plan of The Timken
Company).”


Section 1(c) of the Agreement is hereby amended by inserting the following new
sentence at the end of the last paragraph of Section 1(c):


“For the avoidance of doubt, because Final Average Earnings under the Retirement
Plans is determined without regard to amounts earned or paid after December 31,
2022, neither the Employee nor his Spouse will accrue any additional benefits
under Section 1(c) or 1(d) of this Agreement after such date.”







--------------------------------------------------------------------------------





Section 7 of the Agreement is hereby amended by replacing the phrase “Towers
Watson” where it appears in Section 7 with the phrase “Willis Towers Watson.”


Section 12 of the Agreement is hereby amended by replacing the phrase “paragraph
9” where it appears in Section 12 with the phrase “paragraph 10.”


Section 14 of the Agreement is hereby amended by replacing the phrase “1835
Dueber Avenue, S.W., Canton, OH 44706-0927” where it appears in the first
sentence of Section 14 with the phrase “4500 Mount Pleasant Street N.W., North
Canton, OH 44720.”






IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement on this 13th day of November, 2018.


THE TIMKEN COMPANY




/s/ Richard G. Kyle                        /s/ Ronald J. Myers        
Richard G. Kyle                        By: Ronald J. Myers
Title: Executive VP, Human Resources





